DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-14 in the reply filed on 01/07/2022 is acknowledged.  The traversal is on the ground(s) that groups I and IV, claims 1-14 and claims 18-24, share the same technical characteristic of monocrystalline metal foil.  This is not found persuasive because as discussed in the requirement for restriction, the reference Ciulik et al. (US 7922812 B2) teaches single crystal metals of a variety of forms [Column 2 lines 30-39], the examiner submits that one of ordinary skill in the art would recognize that this includes metal foils as metal foils are metal forms that are well-known in the art for a variety of applications.  For example, this is evidenced by Zheng et al. (Tensile Properties and Constitutive Model of Ultrathin Pure Titanium Foils at Elevated Temperatures in Microforming Assisted by Resistance Heating Method) who teaches that titanium foils are known for use in microparts in biomedical devices and implants [page 389, introduction, Zheng].
The requirement is still deemed proper and is therefore made FINAL.
Claims 15-24 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/07/2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the “red dotted lines” as described in the specification in paragraph [0049].  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
Specification
The abstract of the disclosure is objected to because the term “theends” should be corrected to “the ends”.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: in paragraph [0002] the term “noelectron” should be changed to “no electron” and the term “metalscanbe” should be changed to “metals can be”.  Paragraphs [0015], [00130], and [00131] are blank and should be removed.  Paragraph [0049] refers to “red dotted lines” in Figures 1-3 however the examiner cannot identify any dotted lines present in the figures.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically claim 1 includes the recitation “a step of fixing each of the ends of a polycrystalline metal foil by electrodes, respectively” which is indefinite because it is unclear to the examiner what are defined as “each of the ends” of the foil.  It is unclear if any edge of the foil can be considered an “end” (in which case the foil would have to be surrounded by electrodes on all four sides) or if ends are limited to merely opposite edges of the foil or if more specifically if ends are limited to opposite edges across the longest length of the foil as depicted in Figure 1.  The examiner interprets the claim to be met electrodes placed at any edges of the foil absent a specific indication to the contrary.
Specifically claim 4 includes the recitation “applying a current to the electrode” which is indefinite because it is unclear what is meant by the term “the electrode”, it is unclear if this is meant to refer to all of the aforementioned electrodes attached to the foil, to a single electrode, or to one or more electrodes attached to the foil.  The examiner interprets the claim to be met by current flowing through any amount of the attached electrodes absent a specific indication to the contrary.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciulik et al. (US 20090120351 A1) herein Ciulik, in view of Zheng et al. (Tensile Properties and Constitutive Model of .
Regarding claim 1, Ciulik teaches:
Manufacturing a single crystal metal specimen from a polycrystalline form by heating [0012, Ciulik] which can be in a variety of forms including [0019, Ciulik] the examiner submits that one of ordinary skill in the art would recognize that this includes metal foils as metal foils are metal forms that are well-known in the art for a variety of applications.  For example, Zheng teaches titanium foils are known to be used in microparts in biomedical devices and implants [page 389, introduction, Zheng].
Heat treating can be done by direct resistance heating [0020, Ciulik] and fixing each distal end of the metal specimen using a mechanical device [0011, Ciulik].
Ciulik does not specifically teach that the electrodes used for direct resistance heating are fixed at the ends of the metal sheet, however the examiner notes that the metal specimen is located between two heat sources [0019, Ciulik] and that direct resistance heating naturally requires the attachment of electrodes which could then be considered as the two heat sources, and so the metal specimen would have electrodes fixed at opposite ends as would have been recognized by one of ordinary skill.  See MPEP 2145(II).  Alternatively the examiner submits that it would be obvious to incorporate the electrodes into the mechanical device holding the specimen in view of Zheng.  Zheng teaches the use of a system that applies tension while performing resistance heating, wherein the electrode is embedded in the tensile fixture so that the current can flow directly from the power supply to the specimen while insulating plates protect the tensile machine from the electricity and heat [page 390, 2.2, Zheng].  The 
Regarding claim 2, as discussed above Ciulik modified by Zheng teaches direct resistance heating [0020, Ciulik] which the examiner submits is equivalent to resistive heating.
Regarding claim 3, Ciulik modified by Zheng teaches applying strain at distal ends of the sheet and keeping the foil under strain [0019, 0021-0022, Ciulik].  The examiner notes that this application of strain naturally requires one or more of the electrodes to be moved and that because this strain requires applied stress [0023, Ciulik] the metal specimen is being strained more than the material is thermally expanding and thus would be kept straight.
Regarding claim 4, Ciulik modified by Zheng teaches:
A primary heating where the sample is heated up through resistive heating as an option to approximately 60% of the melting temperature of the metal [0020, Ciulik], during the heating process the metal is also strained [0021], heating up to this processing temperature can be seen as the primary heating process.
The metal is then held at elevated temperatures while being strained, for example 1400-1800°C in the case of molybdenum [0028, Ciulik], the metal is then heat treated until the desired length of the crystal is monocrystalline and defects are eliminated [0027, Ciulik] this processing time after reaching the desired heating temperature can 
Regarding claims 5-6, as discussed above Ciulik modified by Zheng teaches keeping the foil under strain [0021-0022, Ciulik], the examiner notes that to apply strain requires one or more of the electrodes to be moved and that because this strain requires applied stress [0023, Ciulik] the metal specimen is being strained more than the material is thermally expanding and thus would be kept straight.
Regarding claim 7, the examiner notes that ME1o represents a displacement increased by moving one or more electrodes and that this displacement is equivalent to the change in length of the metal and so (L1-L0)=ME1o meaning expression 1 is always met so long as the material is stretched without breaking, since Ciulik does not teach breaking, a person of ordinary skill in the art would understand that the metal doesn’t break and thus must naturally satisfy the requirement that (L1-L0)=ME1o.
Regarding claim 8, as discussed above Ciulik modified by Zheng teaches heating up to a fraction of the metal’s melting temperature and strained, which is equivalent to the primary heating process, the polycrystalline metal is then held at this temperature and strained until the metal is converted to a single crystal.
Regarding claim 9, Ciulik modified by Zheng teaches heating up to 0.6Tm [0020, Ciulik] or 0.55Tm-0.8Tm [claims 7 and 18, Ciulik] wherein Tm is the melting temperature of the metal.  The 
Regarding claim 10, Ciulik modified by Zheng does not teach a specific thickness for the metal foil however the examiner notes the thickness of the foil is simply a change in size/shape and that changes in size or shape are not sufficient to patentably distinguish over the prior art.  See MPEP 2144.04(IV)(A) and 2144.04(IV)(B).
Regarding claim 11, the examiner notes that the instant claim includes most metals and thus it would be obvious to one of ordinary skill in the art to choose one of the metals from the list in the instant claim to use with Ciulik modified by Zheng which teaches a metal material.  Alternatively, Ciulik modified by Zheng teaches turning polycrystalline molybdenum into a single crystal [0028, Ciulik].
Regarding claim 12, the examiner notes that as a single crystal the same crystal planes will be repeating in a direction, so as a flat product the metallic foil of Ciulik modified by Zheng will have the same crystal planes on opposite surfaces.
Regarding claim 13, the examiner notes that the instant application expressly discloses that in the case of a transition metal foil that because the crystal planes (111) and (0001) have the lowest surface energies for FCC and HCP crystal structures respectively, when thermal treatment is performed near a melting point of a metal, the (111) and (0001) planes will form spontaneously [0069, instant specification].  The examiner submits that 0.55Tm-0.8Tm.  
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciulik et al. (US 20090120351 A1) herein Ciulik, in view of Zheng et al. (Tensile Properties and Constitutive Model of Ultrathin Pure Titanium Foils at Elevated Temperatures in Microforming Assisted by Resistance Heating Method) herein Zheng, in further view of Ruoff et al. (Furnace Atmospheres for Heat Treating) herein Ruoff.
Regarding claim 14, Ciulik modified by Zheng teaches performing the heating of metal specimens under a non-oxidizing environment such as an inert atmosphere to prevent oxidation [0020, Ciulik] but does not specifically teach the use of argon or hydrogen.  However, the examiner notes that argon is well-known in the art as an inert gas for shielding during heat treatment as would have reasonably been recognized by one of ordinary skill [page 126, Ruoff].  Alternatively, Ruoff further teaches that hydrogen is a good atmosphere as a deoxidizer [page 127, Ruoff] which would be desired by Ciulik modified by Zheng as Ciulik teaches a non-oxidizing environment.  It would be obvious to one of ordinary skill in the art to use argon for the inert atmosphere of Ciulik modified by Zheng because argon is well known as a shielding inert gas, or to use hydrogen for the atmosphere because it is well known to help prevent oxidation.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ciulik et al. (US 20090120351 A1) herein Ciulik, in view of Zheng et al. (Tensile Properties and Constitutive Model of Ultrathin Pure Titanium Foils at Elevated Temperatures in Microforming Assisted by Resistance Heating Method) herein Zheng, in further view of Chen et al. (CN 104425795 A, machine translation referred to herein as English translation) herein Chen.
As discussed above the Ciulik does not specifically disclose a thickness for the polycrystalline metal foil to be 5-200µm however the examiner submits that this thickness would be obvious in view of Chen.  Chen teaches the use of copper or aluminum foils with a thickness of 30-200µm for use in batteries and that the lower limit is because resistances .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 3, 5-6, 8-14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6-10 of U.S. Patent No. 11,078,594 B2 in view of in view of Ciulik et al. (US 20090120351 A1) herein Ciulik, in view of Zheng et al. (Tensile Properties and Constitutive Model of Ultrathin Pure Titanium Foils at Elevated Temperatures in Microforming Assisted by Resistance Heating Method) herein Zheng.  The reference application claims thermally treating a poly-crystalline metal foil with a thickness of 5-200µm to form a monocrystalline material wherein the foil is suspended via a fixation part wherein the metal is chosen from the same list as given in instant claim 11.  The reference application further teaches a that the foil has two surfaces with the same crystal plane with the crystal planes being chosen from (111), (001), (112), (123), or (0001) and the foil is treated at the same temperature range given in instant claim 9 under an atmosphere of hydrogen gas, argon gas, or a hydrogen-argon mixture while keeping the foil straight during thermal treating.  The reference application does not teach the use of electrodes for keeping the foil straight or applying the heating however the examiner submits that this would be obvious in view of Ciulik in further view of Zhang, as discussed above Ciulik teaches resistive heating for converting polycrystalline foils into monocrystalline foils and Zhang teaches that the fixation parts can incorporate electrodes for resistive heating.  Ciulik further teaches applying strain in the forming of the single crystal which would be a form of keeping the metal straight as claimed by the reference application.  The reference application further differs from .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL XAVIER DUFFY whose telephone number is (571)272-2189. The examiner can normally be reached M-F 0800-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS A WANG/Primary Examiner, Art Unit 1734